DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claims 1, 8, and 10-12, the term “anchored” will be interpreted broadly as any sort of contact (direct or indirect) that is able to constrain movement.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)/120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/708,796 (12/26/2017); 62/761,926 (04/13/2018;; 62/762,335 (05/01/2018); 62/917,348 (12/04/2018); 62/917,589 (12/17/2018), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Regarding claim 17, the first provisional application 62/708,796 discloses the buffers (”H”channels) as contacting adjacent venting strips. While meeting the broad definition of being “anchored” as interpreted by the Examiner above, the buffers/H-channels are not stated to be anchored via thread knot or adhesive segment to anything other than the outer covering by spots of adhesive (pg. 22). No other provisional applications clearly disclosed this feature.
Therefore, claim 17 has a filing date of December 24th, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “penetration” is not defined anywhere within the disclosure, only mentioned in the abstract. What is the buffer shielding from penetration? Plaster? Liquid? Air? Solids? The specification mentions skin pinching but the further states that buffers are perforated to permit the passage of air [PGPub; 0062 & 0072]. Therefore, the scope of the term “penetration” is unclear/indefinite based on the disclosure.
Further regarding claim 1, the term “neighbouring” is unclear. What is it neighboring? Is the buffer already anchored to a single venting strip?
Regarding claims 3-5, “the first and second venting strips” have no antecedent basis.
Regarding claim 12, it is unclear whether the mounting panels are physically presented as “anchor points” or if the anchor points are only an intended use (“provided for use as anchor points for securing…”).
Regarding claims 19-20, the attempt to claim a process without setting forth any steps involved raises an issue of indefiniteness as claims 19-20 merely recite a use without any active/positive steps delimiting how it is practiced. This will be further elaborated on in the following section.
Claims 2-9, 11, and 13-17 are rejected for being dependent on indefinite claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because “use” claims that do not contain a ”process” which by definition requires steps of completing that process. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 & 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Barberio (WO 2017/059533 A1) (hereinafter “WO Barberio”), or, in the alternative, claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Barberio 2017 in view of Barberio et al. (U.S. Pub. No. 2004/0230148 A1) (hereinafter “Barberio 2004”), or vice-versa.
Regarding claims 1-15 and 17-20, WO Barberio teaches a wound dressing designed for use under casts and walking braces (post-surgical devices/decorative panels) [0033, 0040-0041], wherein the dressing comprises a tubular outer covering (All Figs. [4]) of stokinette (loose fabric) or surgilast (net) [0034] having thereunder a plurality of (spirally) wrapped ventilation segments (All Figs. [11]) comprising protrusion strips (All Figs. [6/7]) [0034] and/or fabric spacers replacing protrusion strips [0060], wherein the segments comprising protrusion strips and fabric spacers may further comprise individual tubinette envelopes (Figs. 2 [5] & 29C) [0036, 0061], wherein both the non-enveloped and enveloped segments may be attached to the tubular outer covering [0034-0035], wherein movement of the segments is further partially constrained by (spirally wrapped) H channels (buffers) (All Figs. [3]) each comprising at least a wall (separation panel) forming a barrier between adjacent segments a shielding panel opposite the outer covering that prevents penetration of skin pinching between the segments, and a mounting panel adjacent the outer covering that may allow for anchor points [0034-0037, 0041, Figs. 1-4] and may be connected to adjacent segments via an elastic thread (knot) (All Figs. [12a]) [0035], wherein the H channels are formed from foam comprising perforations [0034, 0036, Fig. 24].
In the event that the segments and channels are not taught by WO Barberio to be spiral/helicoidal:
Barberio 2004 teaches a venting device for use under a surgical cast or medical device such as a brace or splint [0001] comprising an outer tubular fabric (All Figs. [16]) such as surgilast netting attached to a second tube comprising a plurality of elongate spiral/helicoidal venting strips via lines of stitching or adhesive [0043-0044, 0096], each venting strip comprising a plurality of protrusions/spacers, wherein the venting strips are substantially side by side but remain movable to allow for twisting of the tube for snug fitting and may be connected by Velcro or other fasteners at side edges [0044-0045, 0057-0058].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the segments and channels of WO Barberio as spiral/helicoidal. One of ordinary skill in the art would have been motivated to form an under cast/brace venting device as able to be twisted for a snug fit and also allowing for air circulation from one end of the cast/brace to the other [0045-0046, 0055].
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a plurality of H-channels/buffers between adjacent venting strips covering the seams therebetween. One of ordinary skill in the art would have been motivated to partially constrain (attach) but allow for lateral (twisting) movement of adjacent venting strips while also preventing skin pinching during movement [0035-0038, 0041].
Regarding claim 16, the soft fasteners for attachment of the segments are only explicitly taught by WO Barberio to comprise Velro/ultrasonic welding [0034], but not stitching adhesive segments, wherein Barberio 2004 teaches stitching (thread knots) or adhesive/adhesive tape for attaching each of the venting strips to the tubular covering as recited above [0096]
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for attachment of venting segments/strips to a tubular outer covering with any of all known successful attachment options, wherein H channels acting as secondary strips extending alongside each of the venting strips would have also obviously been optionally attached to the outer covering.

Claim 1-2, 4, 6, & 9-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Barberio (WO 2006/136024 A1) (hereinafter “Barberio 2006”) or, in the alternative, under 35 U.S.C. 103 as obvious over Barberio 2006, optionally in view of Barberio (CA 2355041 A1) (hereinafter “CA Barberio”).
Regarding claims 1-2, 4, 6, and 9-20, Barberio teaches a venting device for underlying surgical casts or medical devices such as braces or splits (pg. 1, lines 1-5) comprising a tubular outer covering, comprising a loose fabric or a net (pg. 3, lines 14-17 & pg. 11, lines 19-20), attached to a plurality of spiral (helicoidal) venting strips (pg. 11, lines 8 – pg. 12, line 13), each strip comprising thermoformed protrusions and inner and outer strips, and having a plurality of seams therebetween, wherein the seams are covered by a plurality of loops (buffers), wherein the loops comprise extensions (shielding panels) that are attached to the bottom surface of at least one adjacent venting strip by adhesive or stitching, separation panels extending up the sides, and optional mounting panels over the outer strips, wherein the loops can be made from foam or perforated material (pg. 10, line 13 – pg. 11, line 7).
Also, regarding claims 1-2, 4, 6, and 9-20, Barberio 2006 further incorporates 10/436,66 by reference, which teaches a porous fabric adhered or stitched to the bottom surface of an inner layer of a venting strip and also up the sides and optionally up to the top surface, wherein adjacent fabrics extend across and cover helical seams between adjacent strips, which form a continuous inner surface [0049-0050, 0057], wherein the side surfaces may be formed at an acute angle for beneficial helical edge overlapping [0059], wherein CA Barberio teaches that an improved equivalent to an angled edge to prevent skin pinching (Figs. 37H-37I) is comprising overlapping a lower portion of an enveloping layer (Fig. 37K [330E]) to ensure no separation occurs (pg. 40, lines 21-30).

Claims 3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barberio, optionally in view of CA Barberio, as applied to claim 1 above, further in view of Grim et al. (U.S. Pub. No. 2006/0155226 A1) (hereinafter “Grim”) OR Barberio (WO 2017/059533 A1) (hereinafter “WO Barberio”).
Regarding claims 3 and 5, Barberio 2006 does not teach fabric spacer strips.
Grim teaches a cast assembly comprising a ventilating undercast padding comprising seamed fabric spacer strips that may or may not alternate with a second strip material [0011, 0045].
	OR
WO Barbero teaches fabric spacer strips that alternate with the protrusion strips [0060, 0063].
It would have been obvious to one of ordinary skill in the art at the time of invention to include a spacer fabric as a ventilating strip layer in place of or in addition to the protrusion strips. One of ordinary skill in the art would have been motivated to form a multibanded ventilation layer having different properties [Grim; 0011, 0045] OR reduce weight and increase abilities for lateral elongation [WO Barbero; 0060].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barberio, optionally in view of CA Barberio, as applied to claim 1 above, further in view of Barberio (U.S. Pub. No. 2014/0052041 A1) (hereinafter “Barberio 2014”) OR Barberio (WO 2017/059533 A1) (hereinafter “WO Barberio”).
Regarding claims 7-8, Barberio 2006 does not teach each venting strip to include a venting material stripe and a tubinette envelope.
Barberio 2014 teaches a wound dressing comprising protrusion venting strips useful as an underlayer in casts and braces [0029, 0033], wherein the protrusion material is sheathed [0053-0054, 0058].
	OR
WO Barbero teaches that protrusion strips can be individual wrapped in tubinette [0036, 0061-0062]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a tubinette wrapped around each venting strip. One of ordinary skill in the art would have been motivated to provide extrudate pathways for possible sores under casts [Barbero 2014; 0029, 0033, 0053-0054, 0058] OR as an expandable sterile material and may keep the venting strip from sliding under compression [0036, 0061-0062].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 27th, 2022